Under original Section 1, Article V, of the Constitution of 1885, the judicial power of the State was vested in a Supreme Court, Circuit Courts, Criminal Courts, County Courts, County Judges and Justices of the Peace. County Courts were given jurisdiction in cases at law not exceeding $500.00. Section 18, and County Judges' Courts jurisdiction in cases at law not exceeding $100.00. Circuit Courts were given exclusive original jurisdiction in all cases at law "not cognizable by inferior courts," and the process of the Circuit Court runs throughout the State. In 1914 Section 1, Article V was amended so as to include "such other courts or commissions as the legislature may from time to time ordain and establish." When under the amendment to Section 1, Article V, Chapter 11375, Acts of 1925, provided for civil courts of record with jurisdiction in law cases not exceeding $5,000.00 exclusive of interest and costs, a portion of the original jurisdiction of the Circuit Courts was taken from them and conferred upon Civil Courts of Record established under Chapter 11357, and the process of the Civil Courts of Record was similar to that of the Circuit Courts.
But the original sections of the constitution and the amendment to Section 1, Article V, do not contemplate that a portion of the constitutional jurisdiction of the Circuit Courts can be taken away and conferred upon an inferior court with statutory restrictions as to process which in effect denies jurisdiction to the inferior courts in cases taken from the jurisdiction of the Circuit Court whose process runs throughout the State.
Such a restriction of the process of the courts to whom *Page 566 
is given a part of the jurisdiction of the Circuit Courts, violates the intent of Section 4, Declaration of Rights, as well as the amendment to Section 1, Article V.
The Civil Court of Record for Duval County established under Chapter 8521, Acts of 1921, has jurisdiction in cases at law "when the matter in controversy does not exceed, exclusive of interest and costs, the sum or value of three thousand dollars," and the process of that court runs throughout the State as does the process of the Circuit Courts. See State ex rel. v. Barrs, 105 Fla. 27, 140 So. 908.
The Constitution does not contemplate that the process of Civil Courts of Record with greater jurisdiction taken from the Circuit Courts shall be confined to the county, while the process of a Civil Court of Record with less jurisdiction taken from the Circuit Courts shall run throughout the State. Chapter 14664, Acts of 1931, is inoperative because it is in conflict with the intendments of Section 1, Article 5, as amended and Section 4, Declaration of Rights, Constitution of 1885.
Let peremptory writ issue.
BUFORD, C.J., TERRELL, BROWN AND DAVIS, J.J., concur.